Title: To George Washington from Edmund Randolph, 24 June 1793
From: Randolph, Edmund
To: Washington, George



Private.  Sir
Richmond June 24. 1793

Soon after I had the honor of writing to you from Annapolis, I found an occasion of entering into discourse with the governor of Maryland on the subject of our political situation. He appeared to have been caught by the same apprehensions, as had taken hold of the people of Baltimore; and was very minute in his inquiries. Some hours afterwards he called at my lodgings, and in the presence of several gentlemen spoke to this effect; that the executive of the U.S. seemed to have proceeded on principle, which was the surest guide of its conduct. From the communications too, which I received from the gentlemen of the bar, I am persuaded, that the temper of Maryland goes with the government.

At George-Town and Alexandria I heard but little. At Dumfries, Mr Alexr Henderson called upon me, and uttered a multitude of fears and discontents. Knowing him to be a talkative man, who would circulate pretty quickly, whatever he should hear from me, I endeavoured to impress upon him that information, which I was at liberty to give, and those opinions, which for the sake of harmony ought to be entertained. Altho’ I never did count much on his sincerity; yet he so often repeated the happiness, which he felt, of being able to remove the anxiety of his neighbourhood, that I cannot forbear a hope, that he was in some degree sincere.
The clamour increased at Fredericksburg, and was principally confined to the Secretary of the Treasury. But the proclamation was also censured for using the term friendship; and the prosecution against Singletem, &c. was condemned, as illegal. I saw no person, who supported these sentiments, as his own; but I explained to Mr Fitzhugh, and Mr Chas Carter the views, in which those criticisms presented themselves to me. Fredericksburg is inflamed by the doctrines and representations of Colo. Taylor, of Carolina the Senator of the U.S. It would astonish you, sir, to learn the success, which has attended his efforts to rouse the cool and substantial planters. Even Mr Hoomes, of the Bowling-Green, who is respectable and intelligent, and has a great deal to lose, was animated to a degree which changed his nature essentially. It was necessary to be particular with him; and I delayed my journey, that I might examine all his dissatisfaction. As I advanced in stating facts, he declared, that he had never heard one half, and that his information was expressly the contrary. I pledged myself for the truth of what I said to him, and he confessed, that, if it was true, the government had been grossly calumniated. This remark came twice from him, while I was speaking of the proclamation and prosecution. He begged me to stop at Colo. Pendleton’s, with an earnestness, that shewed a friendly disposition to the fœderal government. I spent an evening and morning with that gentleman, who approved the proclamation in all its parts, and language; and thought, that too much could not be done, to ward off a rupture with the European powers. His complaints were wholely against financial operations; but as he had never scrutinized the reports, I gave him a set, and obtained
 his promise to write to me without reserve, as soon as he has comprehended the questions in their full extent.
My next stage was at Mr Lyonss. With him scarcely any thing was right, except the measures, adopted to repel the war. He assented to the propriety of all these; but the other proceedings, whether legislative, executive or judiciary he certainly did not spare.
In this place parties are strong; and the friends to the general government are far inferior in number to its enemies. But among its enemies, not a dozen can be named, who are not averse to war. I was told, that Judge Tucker, and Judge Tyler talked in this strain; and I accepted an invitation to dinner from the general court, in order to ascertain to what lengths they would go. But politics were kept out of sight; and I can only report from the mouth of others, that there are not more than two of all the judges, who are not highly irritated against the fœderal administration. The late debates concerning British debts have served to Kindle a wide-spreading flame. The debtors are associated with the antifœderalists, and the discontented fœderalists; and they range themselves under the standard of Mr Henry, whose ascendancy has risen to an immeasurable height. But I was happy to learn from Colo. Innes, that he has been loud in reprobating the decapitation of the French King, and is a friend to peace; and the steps pursued for its security; adding, that nothing would induce him to vote for a war, but the redemption of the Marquis la Fayette. He grows rich every hour, and thus his motives to tranquillity must be multiplying every day.
Mr Jay is considered here by some, under very unfavorable aspects. But every body agrees in his ability as a judge. It is reported and believed, that he was insulted on the road by a drunken man, who had been present at the trial in the circuit court. Nothing could be more unfortunate, than the false hopes, which the decision of that court has inspired in regard to the payments into the treasury. Mr Wythe indeed, as chancellor, has determi⟨mutilated⟩d ⟨mutilated⟩gainst the British debtor; but his decree will, as it is conj⟨mutilated⟩d, be re⟨mutilated⟩d in the court of appeals unanimously. The people will th⟨mutilated⟩fore be fortified in their opposition, when they perceive so many advocates of character.

I have had very full communications with those, who are attached to the general government; and since our conversations they think themselves armed in its defence. These are Colo. Innes, Colo. Harvie, Dr Mclurg, Mr Marshall, Capt. Singleton & some few others. But I am now rivetted in my persuasion, that the best administration upon the face of the earth may be vilified, and almost ruined, unless they be protected by frequent and candid publications.
Last night I was informed, that an inhabitant of this place expatriated himself, while Mr Genet was here, and immediately took the oath of a French citizen before him. I shall inquire into this business more accurately; but I have little doubt of its truth.
I shall set off for Williamsburg this morning, and shall return hither at the beginning of next week; Should I meet Mr Wilson Nicholas, when I get back, I shall be ready in three or four days afterwards to commence my journey to Philadelphia. I have the honor, sir, to be with an affectionate attachment and respect—Yr mo. ob. serv.

Edm: Randolph.

